 


License Agreement
 
Between ParkerVision and ITT
 
* CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.
 
This Agreement (“Agreement”) is entered into and made effective as of 2 May 2007
(the “Effective Date”) by and between ITT Corporation, an Indiana corporation
with offices at 1919 West Cook Road, Fort Wayne, Indiana 46801 (“ITT”)[*]; and
ParkerVision, Inc., a Florida corporation with offices at 7915 Baymeadows Way,
Suite 400, Jacksonville, Florida, 32256 (“ParkerVision”).
 
Recitals
 
WHEREAS, ParkerVision has developed and patented technology known as
direct2power or d2p (d2p Technology, as defined hereafter), that was designed to
address certain limitations in applying traditional approaches to RF transmit
and power amplification, and
 
WHEREAS, d2p Technology allows for the creation of [*], known as “RF Power
Transmitters”, and
 
WHEREAS, ITT desires to license from ParkerVision, and ParkerVision desires to
license to ITT, the d2p Technology, pursuant to the terms and conditions of this
Agreement, and
 
WHEREAS, concurrently with entering into this Agreement, the parties are also
entering into an Engineering Services Agreement pursuant to which ParkerVision
will provide engineering services to ITT with respect to the development by ITT
of [*] pursuant to the terms and conditions set forth therein,
 
NOW, THEREFORE, in consideration of the mutual premises and of the performance
of the mutual covenants herein, the parties agree as follows:
 
1.  DEFINITIONS
 
1.1  “Confidential Information” has the meaning set forth in Section 10.1.
 
1.2  “d2p Technology” means technology delivered by ParkerVision to ITT under
the Engineering Services Agreement [*] that is designed to address certain
limitations in applying traditional approaches to RF transmit and power
amplification. d2p Technology generally consists of [*].
 
1.3  “Development Tools” means the ParkerVision development tools described in
Sections 3.1.4, 3.2.2 and 3.3.2 of the Statement of Work attached to the
Engineering Services Agreement.
 
1.4  [*] 
 

--------------------------------------------------------------------------------


 
1.5  “Government Channels” means the channels of marketing, sale, lease to
and/or procurement for U.S. and foreign military and/or government entities
including federal, state and local government entities and further including the
respective departments and agencies that fall under such government entities.
For clarification purposes, such government entities, purchasing for both
civilian and military purposes, shall include, without limitation, the
Department of Homeland Security, the National Guard and Fire/Police Departments
under the respective agencies noted above.
 
1.6  “Implementation Technology” means any technology for incorporating or
embodying the d2p Technology into a semiconductor device, wireless system or
product (but excluding any technology that is developed based on the d2p
Technology or that requires knowledge of the d2P Technology, which shall be
deemed to fall within the definition of Improvements to d2p Technology).  [*]
 
1.7  “Improvements to d2p Technology” means any modifications, enhancements and
improvements to the d2p Technology, but in no event includes any Implementation
Technology except as set forth in the definition of Implementation Technology.
 
1.8  “Intellectual Property Rights” means patents, certificates of invention,
utility models, design rights and similar invention rights, copyrights, trade
secret rights, mask work rights, and any other intangible property or
proprietary rights (other than trademarks, trade names, service marks and trade
dress rights) recognized anywhere in the world under any state or national
statute or treaty or common law right, including without limitation all
applications and registrations with respect to any of the foregoing.
 
1.9  “ITT Field of Use” means [*] systems that are specifically designed,
developed and adapted to meet the specifications and standards unique to [*]
(with regard to matters such as the physical and operational characteristics,
manufacturing processes, materials, reliability, compatibility with logistics
systems and the like).  ITT Field of Use shall include the marketing, sale,
lease to and/or procurement of such [*] systems [*].  ITT Field of Use shall not
include any [*] (i.e., not specifically designed, developed and adapted to
meet the specifications and standards unique to [*]) [*] systems, irrespective
of whether such [*] systems are marketed, sold, leased to and/or procured [*].
 
1.10  “[*]” means the [*] that is developed under the Engineering Services
Agreement and the Statement of Work attached thereto and that is based on the
d2p Technology.
 
1.11  “Licensed Patents” means:
 
1.11.1  the issued patents listed in Exhibit A hereto;
 
1.11.2  all patent(s) that may issue to ParkerVision based upon the United
States patent application(s) listed in Exhibit A hereto;
 
2

--------------------------------------------------------------------------------


 
1.11.3  all patent(s) that may issue to ParkerVision based upon the
international patent application(s) listed in Exhibit A hereto;
 
1.11.4  [*]
 
1.11.5  all continuations, divisionals, reissues, reexaminations, and
substitutions (“Continuations”) that may issue from any of the foregoing based
on the subject matter disclosed in any of the foregoing, provided that such
Continuations have Patent Claims covering [*] within the ITT Field of Use (as
the ITT Field of Use is defined on the Effective Date).
 
1.12  “Licensed Process” means any process or method claimed in any of the
Licensed Patents.
 
1.13  “Licensed Product” means any product in the ITT Field of Use that is
developed by ITT and that incorporates one or more [*].
 
1.14  “Licensed Technology” means the d2p Technology, Improvements to d2p
Technology, and Implementation Technology, all to the extent owned by
ParkerVision and delivered by ParkerVision to ITT under the Engineering Services
Agreement.
 
1.15  “Open License Terms” means terms in any license for software which
require, as a condition of use, modification and/or distribution of such
software or other software incorporated into, incorporating, derived from or
distributed with such software (a “Work”), any of the following:
 
(a) the making available of source code, object code, or design information
regarding the Work;
 
(b) the granting of permission for creating derivative works regarding the Work;
or
 
(c) the granting of a license to any party under any Intellectual Property
Rights in or to the Work.
 
By means of example and without limitation, the following licenses and
distribution models have Open License Terms: the GNU General Public License
(GPL), the GNU Lesser or Library GPL (LGPL), Mozilla Public License (MPL), or
any similar open source, free software or community licenses.
 
1.16  “ParkerVision Software” means any software delivered by ParkerVision to
ITT under the Engineering Services Agreement, including without limitation the
[*] and any software included within the Development Tools.
 
3

--------------------------------------------------------------------------------


 
1.17  “Patent Claim” shall have the meaning given to such term under the
applicable laws of a patent office or jurisdiction and, for purposes of
clarification, refers to a portion of a patent or patent application that
defines the scope of protection for an invention.
 
1.18  “Royalty Fiscal Year” means each twelve (12) month period beginning
January 1 and ending December 31 of a particular calendar year.
 
1.19  “Sell” means sell, lease or otherwise distribute except for (i)
distribution without any payment received by ITT for the purpose of testing,
qualifications, or packaging, and (ii) distribution of a limited quantity
without payment received by ITT for the purpose of evaluation.
 
1.20  “Sold” shall mean the past tense of Sell.
 
2.  GRANT OF LICENSES
 
2.1  Licensed Patents and Licensed Technology.
 
2.1.1  Grant. Subject to the terms and conditions of this Agreement,
ParkerVision grants to ITT, during the term of this Agreement, a [*] license,
under the Licensed Patents and any copyrights and trade secrets and mask work
rights (recognized anywhere in the world under any state or national statute or
treaty or common law right, including without limitation all applications and
registrations with respect to any of the foregoing) in and to the Licensed
Technology owned or licensable by ParkerVision (with no right to sublicense), to
use, modify, reproduce [*] (except as set forth below) of the Licensed
Technology in order to develop Licensed Products only in the ITT Field of Use;
to make, have made, use, lease, sell, offer for sale, import, distribute,
transfer and otherwise exploit Licensed Products only in the ITT Field of Use;
and to practice any Licensed Process involved in the manufacture or use thereof.
 
2.1.2  Have Made Rights. ITT understands and acknowledges that the “have made”
rights granted in Section 2.1.1 extend only to Licensed Products that are made
by a third party for the use, lease, sale, offer for sale and/or import by or on
behalf of ITT and (A) for which the Licensed Product will be branded by ITT or
(B) where (whether branded by ITT or not) both (i) the designs, specifications
and working drawings for the manufacture of the Licensed Product to be
manufactured by that third party are furnished primarily by ITT and (ii) such
designs, specifications and working drawings are in sufficient detail that no
material additional design work is required by the third party, other than
adaptation to the production processes and standards normally used by that third
party, provided such adaptation only changes the characteristics of such
Licensed Products to an extent that is not material. Upon written request from
ParkerVision, ITT shall promptly inform ParkerVision in writing whether and to
what extent any manufacturer identified by ParkerVision is operating under the
Licensed Patents pursuant to ITT's “have made” rights granted under Section
2.1.1.
 
2.1.3  No Reverse Engineering. Notwithstanding the above, with respect to any
software included in the Licensed Technology, ITT shall not (a) modify,
translate, reverse engineer, decompile, disassemble or otherwise attempt (i) to
defeat, avoid, bypass, remove, deactivate or otherwise circumvent any software
protection mechanisms in such software, including without limitation any such
mechanism used to restrict or control the functionality of such software, or
(ii) to derive the source code or the underlying ideas, algorithms, structure or
organization from such software; (b) alter, adapt, modify or translate such
software in any way for any purpose, including without limitation error
correction; or (c) distribute, rent, loan, lease, transfer or grant any rights
in such software or modifications thereof in any form to any person or entity.
 
4

--------------------------------------------------------------------------------


 
2.1.4  [*]
 
2.2  No Other Licenses. Except as expressly set forth in this Section 2, no
license or other right is granted herein by either party to the other party,
directly or by implication, estoppel or otherwise, and no such license or other
right will arise from the consummation of this Agreement or from any acts,
statements or dealings leading to such consummation.
 
3.  MARKETING OBLIGATIONS
 
3.1  ITT Commitment to and Investment in d2p Technology. In the event that ITT
fails to institute and diligently continue a program (including the continued
allocation by ITT of commercially reasonable budget and resources for such
program) with respect to the development of a Licensed Product up to its first
customer shipment, then the [*] unless ITT is able to cure such failure within
[*] of notice from ParkerVision. ITT agrees to respond promptly to
ParkerVision’s inquiries regarding such program and in sufficient reasonable
detail to enable ParkerVision to reasonably verify that ITT has instituted and
is diligently continuing such a program with respect to the development of a
Licensed Product by ITT.
 
3.2  Public Announcements of this Agreement. Within three (3) business days
after the Effective Date of this Agreement, either party may issue the press
release in Exhibit C. Otherwise, neither party shall make any public
announcement about this Agreement without the prior, written consent of the
other party, which consent shall not be unreasonably withheld or delayed.
Notwithstanding the foregoing, either of the parties may at any time make
announcements which are required by applicable law, regulatory bodies, or stock
exchange or stock association rules, so long as such party so required to make
the announcement, promptly upon learning of such requirement, notifies the other
party of such requirement and discusses with the other party in good faith the
exact wording of any such announcement.
 
4.  LICENSE FEES AND ROYALTIES
 
4.1  Royalties.
 
4.1.1  Royalty Structure. Until ITT has Sold at least [*] Licensed Product [*],
ITT will in any event pay royalties at the rate of [*] per Licensed Product
irrespective of whether such Licensed Product is Sold [*]. Thereafter, ITT will
pay royalties with respect to each Licensed Product that is Sold [*] at the rate
that is the lesser of (i) the royalty per Licensed Product under [*] Royalty
Schedule A in Exhibit B, or (ii) the royalty per Licensed Product under [*]
Royalty Schedule B in Exhibit B. Licensed Products Sold by ITT [*] shall not, in
any event, be included in determining (i) [*] that triggers [*] under Royalty
Schedule A in Exhibit B, and (ii) [*] that trigger [*] under Royalty Schedule B
in Exhibit B.
 
5

--------------------------------------------------------------------------------


 
4.1.2  [*]
 
4.2  [*]
 
4.3  [*]
 
4.4  [*]
 
4.5  When Royalties Become Payable. Royalties shall be calculated and paid for
each quarter of a Royalty Fiscal Year with respect to Licensed Products Sold
during that quarter, less Licensed Products returned to ITT for which (i) ITT
refunded the purchase price and (ii) a royalty was previously paid by ITT to
ParkerVision. Royalties due by ITT for each quarter shall be paid to
ParkerVision within [*] following the end of each quarter of a Royalty Fiscal
Year and shall be accompanied by the reports described in Section 5 below. In no
event will ITT be entitled to any refund of any royalties previously paid.
 
4.6  Taxes. All payments by ITT shall be made free and clear of, and without
reduction for, any and all taxes, including, without limitation, sales, use,
property, license, value added, excise, franchise, income, withholding or
similar taxes, other than such taxes which are imposed by the United States or
any political subdivision thereof based on the net income of ParkerVision. Any
such taxes which are otherwise imposed on payments to ParkerVision shall be the
sole responsibility of ITT. ITT shall provide ParkerVision with official
receipts issued by the appropriate taxing authority or such other evidence as is
reasonably requested by ParkerVision to establish that such taxes have been
paid.
 
5.  REPORTS AND AUDIT
 
5.1  Records and Royalty Reports. ITT shall keep accurate records of its
operations respecting the sale, lease or other distribution of the Licensed
Products by ITT to the extent necessary (i) for the royalties payable hereunder
to be determined, or (ii) to inform ParkerVision of all Licensed Products sold,
leased or otherwise distributed by ITT, including without limitation for
testing, qualifications and evaluation purposes. Such records shall include,
without limitation, records of the quantity of such Licensed Products. ITT shall
prepare quarterly written reports of the same, disclosing the quantity of such
Licensed Products sold, leased or otherwise distributed by ITT and showing the
amount of royalties due for such quarter, and shall promptly submit such reports
to ParkerVision within [*] after the end of each quarter of a Royalty Fiscal
Year.
 
5.2  Audit. Upon at least [*] advance, written notice and no more frequently
than once per calendar year, ParkerVision shall have the right, at its own
expense, to examine such records through an independent representative during
ordinary business hours to the extent reasonably necessary to confirm or correct
such reports. Such inspections shall be made by a mutually agreed upon
representative, which representative may furnish to ParkerVision only its
conclusions as to the accuracy of such reports, as to any discrepancies therein,
and as to any adjustment necessary to be made to provide for payment of the
proper amount of royalties, but not any other information of ITT gleaned in the
course of such audit. In the event that any examination by such mutually agreed
upon representative reveals that ITT has underpaid royalties due to ParkerVision
by [*] or more, then ITT shall reimburse ParkerVision for the reasonable cost of
such audit. ITT shall further promptly pay to ParkerVision any additional
royalties due after the receipt of written notice by ParkerVision of ITT’s
underpayment. With respect to any underpayments more than [*] old, ITT agrees to
pay interest on such underpayments at the lowest rate that ITT is currently
paying, or has most recently paid, for a loan from a commercial bank as of the
date the audit reveals such underpayment. All information disclosed under this
Section 5.2 shall be deemed ITT Confidential Information and shall be used for
the sole purpose of verifying proper reporting of Licensed Products and proper
payment of royalties. For any audit under this Section 5.2 that is subject to
U.S. federal security regulations, such mutually agreed upon representative
shall comply with applicable regulations and shall obtain any required security
clearance prior to conducting any such audit.
 
6

--------------------------------------------------------------------------------


 
5.3  Maintenance of Records. ITT shall maintain all records relating to the
sale, lease or other distribution of the Licensed Products during the term of
this Agreement for a period of four (4) Royalty Fiscal Years after the
applicable Royalty Fiscal Year, after which ITT shall have no obligation to
maintain, and ParkerVision shall have no right to inspect, any such records
relating to such applicable Royalty Fiscal Year.
 
6.  [*]
 
          [*] 
 
7.  [*]
 
          [*] 
 
7

--------------------------------------------------------------------------------


 
8.  [*]
 
          [*]
 
 
9.  PATENTS
 
9.1  Current Patents. ParkerVision hereby represents that the issued patents and
patent applications listed on Exhibit A include all issued patents and patent
applications owned by ParkerVision as of the Effective Date that have Patent
Claims covering the Licensed Technology. [*]
 
9.2  [*]
 
10.  CONFIDENTIAL INFORMATION
 
10.1  “Confidential Information” means, with respect to either party, any
confidential business or technical information, including know-how, whether or
not patentable or copyrightable, that the disclosing party identifies as
confidential or proprietary at the time it is disclosed or delivered to the
receiving party. The d2p Technology, the Licensed Technology and the contents of
any Licensed Patents and patent applications listed in Exhibit A shall in any
event be deemed the Confidential Information of ParkerVision. Further, any [*]
shall be deemed the Confidential Information of the developing party and such
party shall have no obligation to disclose such [*] to the other party.
 
10.2  Exceptions. Confidential Information does not include any information that
the receiving party can demonstrate by written records: (a) was known to the
receiving party prior to its disclosure hereunder by the disclosing party;
(b) is independently developed by the receiving party; (c) is or becomes
publicly known through no wrongful act of the receiving party; (d) has been
rightfully received from a third party whom the receiving party has reasonable
grounds to believe is authorized to make such disclosure without restriction; or
(e) has been approved for public release by the disclosing party’s prior written
authorization. Each party may disclose any Confidential Information as required
to be produced or disclosed pursuant to applicable law, regulation or court
order, provided that the receiving party provides prompt advance notice thereof
to enable the disclosing party to seek a protective order or otherwise prevent
such disclosure. In addition, each party may disclose the existence and terms of
this Agreement in confidence in connection with [*] or [*], or to the extent
required by law in connection with a public offering of such party’s securities
pursuant to Section 3.2.
 
10.3  Non-Disclosure and Non-Use. Each party will: (i) not use any Confidential
Information of the other party except in the performance of the Engineering
Services Agreement or as permitted by this Agreement; (ii) not disclose any such
Confidential Information to any person or entity other than its own employees,
consultants, subcontractors and customers of ITT that fall under the U.S.
Federal Government who have a need to know and who have executed in advance of
receiving such Confidential Information a suitable nondisclosure and restricted
use agreement that comports with the applicable provisions of this Agreement;
and (iii) use all reasonable efforts to keep such Confidential Information
strictly confidential. Each party will use reasonable efforts to enforce such
nondisclosure and restricted use agreements.
 
8

--------------------------------------------------------------------------------


 
11.  PATENT MARKING
 
ITT agrees to mark the documentation associated with the Licensed Products with
the number(s) of the Licensed Patent(s) covering such Licensed Products and with
“Patent Pending” (along with a listing of the relevant patent application
numbers) if any patent applications relating to such Licensed Products are
pending before the United States Patent and Trademark Office or the patent
office of a foreign country, as applicable.
 
12.  TERM
 
Unless earlier terminated in accordance with the terms of this Agreement, this
Agreement shall extend until [*].
 
13.  TERMINATION
 
13.1  Termination for Breach. At any time after the occurrence of an Event of
Default, this Agreement may be terminated at the election of the Non-Defaulting
Party, effective as of the date specified in a notice of termination provided to
the Defaulting Party. As used herein, “Event of Default” means one or more of
the following events: if there should occur a material breach, default or
noncompliance by one party (the “Defaulting Party”) of or with any term or
condition hereof followed by written notice of such breach, default or
noncompliance from the other party (the “Non-Defaulting Party”) and the failure
of the Defaulting Party to remedy or correct such breach, default or
noncompliance within [*] after receipt of such notice (the “Cure Period”).
 
13.2  Termination if ITT discontinues Licensed Products after [*]. Either party
may terminate this Agreement upon written notice to the other party in the event
that after [*], ITT has not Sold any Licensed Products in any consecutive [*]
period following [*]. [*] 
 
13.3  Termination upon ITT Challenge to the Licensed Patents. ParkerVision may
terminate this Agreement upon written notice to ITT in the event ITT leads or
supports (other than as required by law or court order) any effort to challenge
the validity, enforceability or scope of any Licensed Patent. In the event that
ITT is a party to any claim, suit, action or other proceeding before a court or
other government agency, in which ITT supports (other than as required by law or
court order) a challenge to the validity, enforceability or scope of any
Licensed Patent, ParkerVision shall be entitled to recover from ITT any and all
costs and expenses, including reasonable attorneys’ fees and expenses of
investigation and defense, incurred by ParkerVision in such claim, suit, action
or other proceeding, and ITT will not be entitled to any refund of any royalties
previously paid.
 
9

--------------------------------------------------------------------------------


 
13.4  Effect of Termination or Expiration.
 
13.4.1  Cease Use of Technology and Return Materials. In the event this
Agreement is terminated by either party, then all licenses granted to ITT will
automatically cease as of the date of termination, provided, however, that:
 
13.4.1.1.  For a period of [*] after termination, and subject to the payment of
royalties under Section 4, ITT shall have the right to Sell off any Licensed
Products in inventory, except that ITT shall not have such rights to Sell off
any Licensed Products in inventory in the event this Agreement is terminated by
ParkerVision under Section 13.3; and
 
13.4.1.2.  Upon termination or expiration of this Agreement and except as
otherwise provided herein, each party may keep only one (1) copy of the
technology, materials and information provided to it by the other party
hereunder solely for archival purposes and shall return to the other party or
destroy all other copies of the technology, materials and information provided
to it by the other party hereunder, or any portion thereof, in its possession or
control.  
 
13.4.2  Payment of Royalties. Upon any expiration or termination becoming
effective, ITT will, within [*] thereafter, pay all royalties and interest owed
ParkerVision as of the date of such termination or expiration.
 
13.5  Survival of Certain Provisions. The provisions of Sections 2.1.3, 4, 5, 6,
10, 11, 13.3, 13.4, 14.2 and 15-17 of this Agreement will survive any expiration
or termination of this Agreement.
 
14.  WARRANTIES
 
14.1  Warranties.
 
14.1.1  Warranties by ParkerVision. ParkerVision hereby represents and warrants
to ITT that: (a) it has the full right, power and authority to enter into this
Agreement and grant the licenses granted hereunder; (b) this Agreement is a
valid and binding obligation of such party; and (c) it has obtained and shall
maintain throughout the term of this Agreement all necessary licenses,
authorizations, approvals and consents to enter into and perform its obligations
hereunder in compliance with all applicable laws, rules and regulations.
ParkerVision further represents and warrants that, as of the Effective Date,
ParkerVision is not aware of and has not received any notice of any claim, by a
third party, that the copyrights, patents, trade secrets, or other Intellectual
Property Rights of any third party are infringed by the Licensed Technology.
ParkerVision represents and warrants that the ParkerVision Software is not
subject to Open License Terms. In the event of a breach of the preceding
warranty against Open License Terms, ParkerVision will, at its sole expense,
promptly (i) notify ITT of any affected portions of ParkerVision Software, and
(ii) take all reasonable efforts to replace such affected portions of
ParkerVision Software with software of equivalent functionality that is not
subject to Open License Terms. For purposes of clarification, a claim alleging
that ITT’s authorized use of the ParkerVision Software infringes any Open
License Terms in the ParkerVision Software is an allegation of copyright
infringement under Section 15 below.
 
10

--------------------------------------------------------------------------------


 
14.1.2  Warranties by ITT. ITT hereby represents and warrants to ParkerVision
that: (a) it has the full right, power and authority to enter into this
Agreement and grant the licenses granted hereunder; (b) this Agreement is a
valid and binding obligation of such party; and (c) it has obtained and shall
maintain throughout the term of this Agreement all necessary licenses,
authorizations, approvals and consents to enter into and perform its obligations
hereunder in compliance with all applicable laws, rules and regulations. ITT
represents and warrants that ITT shall not act in any manner that would require
any ParkerVision Software to be licensed under Open License Terms.
 
14.2  Disclaimer of Other Warranties. EXCEPT AS SET FORTH IN SECTION 14.1,
NEITHER PARTY MAKES ANY WARRANTIES TO THE OTHER, EITHER EXPRESS, IMPLIED OR
STATUTORY, AND EACH PARTY HEREBY DISCLAIMS ANY AND ALL SUCH WARRANTIES,
INCLUDING BUT NOT LIMITED TO ANY WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, OR NON-INFRINGEMENT. Nothing contained in this Agreement
shall be construed as (i) a warranty or representation by ParkerVision as to the
validity and/or scope of any Licensed Patent; (ii) imposing upon ParkerVision
any obligation to institute any suit or action for infringement of any Licensed
Patent; or (iii) imposing on ParkerVision any obligation to file any patent
application or to secure any patent or maintain any patent in force.
 
15.  INDEMNIFICATION
 
15.1  ParkerVision Obligations.
 
15.1.1  Intellectual Property Indemnity. Subject to prompt, written notification
by ITT, cooperation by ITT and control of all litigation and/or settlement by
ParkerVision, ParkerVision shall defend and indemnify ITT and hold ITT harmless
from and against any third party claims brought against ITT alleging that any
Licensed Technology incorporated into Licensed Products in the ITT Field of Use
infringes or misappropriates any patent, copyright or trade secret of any third
party. Each party agrees to notify the other promptly of any matters in respect
to which the foregoing indemnity in this Section 15.1.1 may apply. If notified
in writing of any action or claim for which ParkerVision is to provide the
foregoing indemnity, [*]. Notwithstanding the foregoing, ParkerVision shall
obtain ITT’s consent, which shall not be unreasonably withheld or delayed, if
ITT is required to incur or admit liability as a result of such settlement by
ParkerVision.
 
15.1.2  Remedy in the Event of Prohibition of Use. If a preliminary or final
judgment is, or is reasonably likely to be, entered against ITT’s use, sale,
lease or distribution of a Licensed Product in the ITT Field of Use that
incorporates any Licensed Technology, due to infringement of any third party
patents, copyrights or trade secrets by the Licensed Technology, or if
ParkerVision reasonably believes that the Licensed Technology may be found to
infringe any third party patents, copyrights or trade secrets, then ParkerVision
shall, at its sole discretion and expense, either (a) modify the Licensed
Technology so that such technology becomes noninfringing, (b) substitute the
Licensed Technology with other technology that is as close functionally as
reasonably, commercially possible to the infringing technology, while still
avoiding infringement and preserving all material functional aspects of the
technology or (c) obtain a license to permit ITT to exercise the rights granted
hereunder; provided, however, that in the event that ParkerVision is unable
after its [*] to accomplish either (a), (b) or (c), then ITT agrees to cease any
and all use, sale, lease and distribution of any Licensed Product that
incorporates such Licensed Technology within [*] of receipt of notice from
ParkerVision or such earlier time as may be required to comply with a court
order. [*] In the event [*] then [*] this Agreement may not be terminated under
Section 13.2 for ITT’s failure to Sell Licensed Products. For a period of [*]
after the receipt of such notice by ITT, the parties agree to use [*] to
cooperate in formulating and implementing a strategy (including negotiating
cooperatively to obtain a license or any other mutually acceptable strategy)
that will enable ITT to exercise the rights granted hereunder without
infringement of such third party patents, copyrights or trade secrets by the
Licensed Technology.
 
11

--------------------------------------------------------------------------------


 
15.2  Limitation of Indemnification Liability. In no event shall ParkerVision be
liable under Section 15.1 for any infringement or misappropriation: (i) by any
product or technology not provided and licensed by ParkerVision hereunder; or
(ii) arising from a combination with, addition to, or modification of the
Licensed Technology. In no event shall ParkerVision’s liability under Section
15.1 over the term of this Agreement, including without limitation any damages,
settlement or license fees paid to a third party pursuant to ParkerVision’s
indemnification obligations to ITT under Section 15.1, exceed [*]. However, the
foregoing limitation of liability in the previous sentence shall not apply with
respect to [*].
 
15.3  Sole Remedy. THIS SECTION 15 STATES THE SOLE AND EXCLUSIVE LIABILITY OF
THE PARTIES FOR INFRINGEMENT OR ALLEGATIONS OF INFRINGEMENT OF INTELLECTUAL
PROPERTY RIGHTS OF THIRD PARTIES FOR ANY PRODUCT OR TECHNOLOGY PROVIDED
HEREUNDER, AND IS IN LIEU OF ALL WARRANTIES, EXPRESS, IMPLIED OR STATUTORY IN
REGARD THERETO, INCLUDING BUT NOT LIMITED TO THE WARRANTY AGAINST INFRINGEMENT
SPECIFIED IN THE UNIFORM COMMERCIAL CODE.
 
16.  LIMITATION OF LIABILITY
 
16.1  IN NO EVENT WILL EITHER PARTY BE LIABLE TO THE OTHER FOR LOST PROFITS OR
ANY SPECIAL, INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (EXCEPT TO
THE EXTENT THAT SUCH LOST PROFITS OR SUCH DAMAGES CONSTITUTE THE MEASURE OF
DIRECT DAMAGES UNDER THE RELEVANT INTELLECTUAL PROPERTY LAWS AND EXCEPT FOR A
BREACH OF EITHER PARTY’S CONFIDENTIALITY OBLIGATIONS UNDER SECTION 10 OF THIS
AGREEMENT), HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, ARISING IN ANY WAY IN
CONNECTION WITH THIS AGREEMENT. THIS LIMITATION WILL APPLY EVEN IF SUCH PARTY
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND NOTWITHSTANDING ANY
FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.
 
12

--------------------------------------------------------------------------------


 
16.2  IN NO EVENT WILL EITHER PARTY’S LIABILITY ARISING IN ANY WAY IN CONNECTION
WITH THIS AGREEMENT (INCLUDING WITHOUT LIMITATION ANY DAMAGES, SETTLEMENT OR
LICENSE FEES OWED BY PARKERVISION UNDER SECTION 15 OF THIS AGREEMENT) EXEED [*].
HOWEVER, THE FOREGOING LIMITATION OF LIABILITY IN THIS SECTION 16.2 SHALL NOT
APPLY WITH RESPECT TO (i) EITHER PARTY’S BREACH, OR EXCEEDING THE SCOPE, OF THE
LICENSE RIGHTS GRANTED TO SUCH PARTY UNDER SECTIONS 2 AND 6 OF THIS AGREEMENT,
AND (ii) EITHER PARTY’S BREACH OF ITS CONFIDENTIALITY OBLIGATIONS UNDER SECTION
10 OF THIS AGREEMENT, AND (iii) [*].
 
17.  GENERAL PROVISIONS
 
17.1  Assignment. This Agreement may not be assigned in whole or in part by
either party without the written consent of the other, which consent will not be
unreasonably withheld, except that ITT or ParkerVision may assign this Agreement
in connection with a merger, reorganization, change of control or sale of all or
substantially all of its assets or business to which this Agreement relates.
 
17.2  Notice.
 
17.2.1  Unless otherwise changed by notice in writing from ITT to ParkerVision,
ParkerVision shall serve notice upon ITT as follows:
 
General Counsel
[*] ITT Corporation
1919 West Cook Road
Fort Wayne, Indiana 46801
 
17.2.2  Unless otherwise changed by notice in writing from ParkerVision to ITT,
ITT shall serve notice upon ParkerVision as follows:
 
ParkerVision, Inc.
7915 Baymeadows Way, Suite 400
Jacksonville, Florida, 32256


With copy to:


CFO
ParkerVision, Inc.
7915 Baymeadows Way, Suite 400
Jacksonville, Florida, 32256
 
13

--------------------------------------------------------------------------------


 
17.2.3  Notice shall be by regular or priority mail, recognized commercial
overnight courier, hand delivery, facsimile transmission or electronic mail with
proof of receipt, and shall be effective as of the date received.
 
17.3  Severability. If any paragraph or provision of this Agreement shall be
deemed void or invalid as a matter of law, the remaining paragraphs or
provisions of this Agreement shall nevertheless remain in full force and effect.
 
17.4  No Joint Venture, etc. Nothing herein shall be deemed to constitute
ParkerVision and ITT as partners, joint venturers or otherwise associated in or
with the business of the other. Neither party shall be liable for any debts,
accounts, obligations or other liabilities of the other party. Neither party is
authorized to incur any debts or other obligations of any kind on the part of or
as agent for the other except as may be specifically authorized in writing.
 
17.5  Waiver. No relaxation, forbearance, delay or negligence by any party
hereto in enforcing any of the terms and conditions of this Agreement, or the
granting of time by any party to another, shall operate as a waiver or
prejudice, affect or restrict the rights, powers or remedies of any party
hereto.
 
17.6  Complete Agreement. This Agreement and the Exhibits attached hereto
represent the full and complete agreement and understanding of the parties
hereto with respect to the subject matter hereof. Any amendment thereof must be
in writing and executed by the parties hereto.
 
17.7  Governing Law. All questions of law, rights, and remedies regarding any
act, event or occurrence undertaken prior to or pursuant to this Agreement shall
be governed by and construed in accordance with the laws of the State of New
York, without regard to or application of choice of law rules or principles, and
the United States. The parties agree that all proceedings, disputes and claims
concerning the interpretation or the performance of this Agreement, including
questions involving its existence, validity and duration shall be subject to the
exclusive jurisdiction of federal courts in the State of New York, and the
parties voluntarily subject themselves to the jurisdiction of such courts.
 
17.8  Compliance with Export Control Laws.  Each party agrees to comply with all
applicable export and reexport control laws and regulations, including the
Export Administration Regulations ("EAR") maintained by the United States
Department of Commerce.  Specifically, each party covenants that it shall not --
directly or indirectly -- sell, export, reexport, transfer, divert, or otherwise
dispose of any software, source code, or technology (including products derived
from or based on such technology) received from the other party under this
Agreement to any country (or any individual national thereof) subject to
antiterrorism controls or U.S. embargo, or to any other person, entity, or
destination prohibited by the laws or regulations of the United States, without
obtaining prior authorization from the competent government authorities as
required by those laws and regulations. 
 
14

--------------------------------------------------------------------------------


 
17.9  Multiple Counterparts. This Agreement may be executed in multiple
counterparts, each of which will be considered an original and all of which
together will constitute one agreement. This Agreement may be executed by the
attachment of signature pages which have been previously executed.
 
17.10   Remedies Cumulative. Except as expressly provided herein, all rights and
remedies enumerated in this Agreement will be cumulative and none will exclude
any other right or remedy permitted herein or by law or in equity.
 
17.11   Headings. The headings contained in this Agreement are inserted for
convenience of reference only and are not intended to be a part of or to affect
the meaning or interpretation of this Agreement.
 
17.12  Force Majeure. No party shall be responsible or liable to another party
for nonperformance or delay in performance of any terms or conditions of this
Agreement due to acts or occurrences beyond the reasonable control of the
nonperforming or delayed party, including but not limited to, acts of God, acts
of government, wars, riots, strikes or other labor disputes, fires and floods,
provided the nonperforming or delayed party provides to the other party written
notice of the existence and the reason for such nonperformance or delay.
Notwithstanding the foregoing, the other party may terminate this agreement if
such nonperformance or delay extends for a period greater than ninety (90) days.


IN WITNESS WHEREOF, the parties have executed this Agreement through their duly
authorized representatives as set forth below:
 

ITT Corporation     ParkerVision, Inc.         Signature: /s/      Signature:
/s/ 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Printed Name: [*]
 
Title: [*]
   
Printed Name: [*]
 
Title: [*]

 
15

--------------------------------------------------------------------------------

